Per Curiam.
The argument was confined to the assignments of error based on the refusal to nonsuit and the refusal to direct a verdict for the defendant below.
No error is discoverable in these refusals.
1. There was evidence to go to the jury in respect to the liability of the company for Margaret’s injury.
2. As to the negligence of plaintiff which is alleged to have contributed to the injury, the claim is that it was established by inferences drawn from the construction of the machine and from the mode in which her hand was pulled in between the cylinders from below. The contention is that she could not have been so injured unless she had put her hand in a place of obvious danger.
But it was for the jury to draw inferences from the facts, and a peremptory instruction could not be given by the trial judge unless in a case where but a single inference could be drawn.
It was so improbable that she received her injury in the precise manner she described and so difficult to conceive how she was drawn in without her own negligence, that a new trial might well have been allowed on the ground that the jury’s inference of no negligence on her part was against the weight of evidence. But as it was possible that her injury happened in a manner consistent with her description and without negligence on her part, an instruction for a verdict *405against her ought not to have been given, for a second or subsequent verdict on the same evidence in. her favor would doubtless not have been disturbed. Crue v. Caldwell, 23 Vroom 215.
The result is that the judgment must be affirmed.
For affirmance—The Chancellor, Garrison, Lippincott, Ludlow, Magie, Bogeet,- Brown, Krueger, Smith, TalmaN. 10.
For reversal—None.